Citation Nr: 1120008	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, from October 2001 to October 2002, and from March 2003 to February 2004, with additional service in the Army National Guard and Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  

In July 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional medical evidence, accompanied by a waiver of RO consideration.  

In September 2007 and December 2009, the Board remanded the Veteran's claims for additional development.  Thereafter, the RO issued a March 2011 rating decision granting his claim for service connection for tinnitus and assigning a 10 percent rating for that disability.  The Veteran has not expressed any disagreement with that decision, which constitutes an award of the highest schedular rating allowed for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that the Veteran has been awarded the full grant of benefits sought on appeal and that his tinnitus claim is no longer in appellate status.


FINDING OF FACT

The Veteran's claimed bilateral hearing loss does not meet the criteria for qualification as a disability for VA purposes.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection requires evidence of a current disability with a relationship to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or medical diagnosis, there must be competent medical evidence that the claim is plausible.  Lay assertions of medical status are not competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the Board observes that an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2010). 

The Veteran contends that he suffers from bilateral hearing loss due to noise exposure incurred during active service and active duty training in the Army National Guard and the Army Reserves.  Specifically, the Veteran asserts that while serving on active duty as a gunner in the infantry, he was exposed to loud weapons fire.  He also claims to have incurred additional acoustic trauma during the two weeks he spent each year on the firing range in the National Guard and Reserves.  

Pursuant to the Board's September 2007 remand, the Veteran's service personnel and medical records were obtained.  Those records show that the Veteran served overseas as an infantryman in support of Operation Enduring Freedom and that he spent many years in the National Guard and Reserves as a drill sergeant and squadron leader and received extensive training in light and heavy weapons.  Therefore, the Veteran may be presumed to have been exposed to in-service acoustic trauma.  That supports his contention of the incurrence of bilateral hearing loss and tinnitus in service.  However, in order to establish service connection, there still needs to be a nexus linking a current disability to the in-service trauma.

The Veteran's active duty and Reserve service medical records show that, prior to his entry into service in February 1982, he underwent audiological testing, which revealed some hearing loss that was not considered disabling under VA standards:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT
25
15
10
10
10

The next audiogram of record, dated in March 1992 during the Veteran's period of Reserve service, showed improved hearing, relative to the prior examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
5
15

The Veteran underwent an additional audiogram in April 1993 that also demonstrated hearing within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
5
15

The record thereafter shows that in November 2002, the Veteran submitted the results of an audiological test that revealed hearing loss that was more substantial than that shown on prior audiograms, but not severe enough to meet VA criteria for a service-connected disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
25
25
25
30

Finally, at his July 2007 Board hearing, the Veteran submitted the results of another audiogram conducted in January 2004, during his final period of active duty:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
95
100
LEFT
80
75
85
100
95

The examiner who administered the January 2004 audiogram diagnosed the Veteran with high and low frequency hearing loss and indicated that he was routinely exposed to noise in the course of his current duties.  However, the examiner did not render an opinion as to whether the Veteran's hearing loss had been caused or aggravated beyond its normal progression during one or more periods of active duty, active duty training, or inactive duty training.  Additionally, the examiner declined to specify whether she was a state-licensed audiologist.  Nor did she indicate whether her diagnosis was predicated on Maryland CNC speech discrimination testing or provide the results of any such testing.

In accordance with the Board's December 2009 remand, the Veteran was afforded a VA audiology examination in May 2010.  At that time, he recounted his history of in-service acoustic trauma.  He also reported that he had incurred civilian noise exposure as an electrician installing alarm systems.  

Audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
20
20
25
25
25

Additionally, the examination included a Maryland CNC test, which revealed speech recognition ability of 96 percent bilaterally.

Based on the results of the examination, the VA examiner concluded that, while the Veteran had presented evidence of in-service noise exposure, his current hearing thresholds were within normal limits through all of the frequencies tested.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2010 VA opinion is the most probative and persuasive evidence of record.  That opinion was rendered by a licensed audiologist who conducted a thorough and detailed examination, which included both audiological testing and speech audiometry using the Maryland CNC test.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the May 2010 examiner predicated the findings not only on a detailed clinical examination but also on a review of the Veteran's entire claims folder, to include a previous obtained audiogram with results inconsistent with those obtained at the May 2010 examination.  That further bolsters the probative weight of that examiner's opinion.  38 C.F.R. § 4.1 (2010).

In contrast, there is no indication that the January 2004 examiner who diagnosed the Veteran with sensorineural hearing loss reviewed his pertinent medical history.  Nor does that examiner appear to have based her diagnosis on speech audiometry results using the Maryland CNC test.  Moreover, there is nothing in the record that expressly indicates that the January 2004 VA examiner was a licensed audiologist.  Thus, those findings constitute insufficient evidence of bilateral hearing loss that qualifies as a disabling under VA standards.  38 C.F.R. §§ 3.385, 4.85 (2010).  Further, in the absence of any other competent evidence of a current hearing loss disability, the Board finds that an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, although that diagnosis of hearing loss was within the Veteran's period of active service, the current evidence does not show that he has any hearing loss that qualifies for consideration as a disability for VA purposes.

The Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels, including those shown by the Veteran, indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Nevertheless, the Board considers it significant that the competent and credible evidence does not show that the Veteran exhibits hearing thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, or thresholds of 26 decibels for at least three of those frequencies.  Nor does the evidence establish that the Veteran's speech recognition scores using the Maryland CNC test are less than 96 percent.  Thus, the Board finds that the Veteran's current hearing loss does not qualify as a disability for VA purposes.  38 C.F.R. §§ 3.385, 4.85 (2010).  

The Board has considered the Veteran's contentions that he has decreased hearing in both ears that is related to his active service.  He is competent to report that he was exposed to acoustic trauma in service and his lay statements and testimony in this regard are considered credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board observes that the Veteran's lay description of hearing problems represents competent evidence that he currently suffers from symptoms of hearing loss.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).  Thus, his statements, standing alone, are insufficient to establish that he has disabling hearing loss for which service connection may be granted or that he meets the VA criteria for hearing loss disability.   

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In light of the foregoing, the Board concludes that Veteran's current hearing loss does not rise to the level of disabling under VA's governing regulations.  38 C.F.R. §§ 3.385, 4.85 (2010).  Accordingly, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2002, March 2006, September 2007, and January 2007, a rating decision in March 2003, a statement of the case in September 2004, and supplemental statements of the case in April 2006 and September 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions. VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession. The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a VA medical examination in relation to the Veteran's claim.  He has also been afforded the opportunity to testify at a videoconference hearing in support of that claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


